Case 3:18-bk-O4136-P|\/|G Doc 12 Filed 02/06/19 Page 1 of 4

Q_l`_lITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION

 

lN RE:
CASE NO: 18-04136-BKC-JG7

LADLEY, CHRISTOPHER JOHN,

Debtor(s).

 

TRUSTEE'S APPLICATION FOR AUTHORITY TO EMPLOY
JERRETT M. MCCONNELL AS SPECIAL ATTORNEY

COMES NOW, ALEXANDER G. SMlTH, Trustee, by and through his undersigned attomey,
pursuant to Section 327, Bankruptcy Code, and makes application to this Court for an Order authorizing him
to employ special counsel, and in support thereof would show the following:

l. The Trustee is in need of an Order authorizing the employment of special counsel JERRE'I`T M.
McCONNELL to prosecute preferential payments, avoidable fraudulent transfers, objections to exemptions,
and any ancillary matters which may arise seeking recovery in excess of $5,000.00.

2. The Trustee wishes to employ Jerrett M. McConnel|.

3. The Trustee has selected him for the reason that he has had considerable experience in the matters
upon which he is to be engaged and is well qualified to represent the Trustee herein.

4. He will conduct the necessary examinations of interested parties and perform such legal services
for the estate as may be required.

5. To the best of the Trustee's knowledge, neither he nor any of his firm have any connection with
creditors ofthe estate or other parties in interest, or their attorneys which is adverse to the estate's interest,

6. The employment of Jerrett M. McConnell would be in the best interest of the estate.

7. Jerrett M. McConnel| has agreed in seeking attorney's fees to charge no more than an hourly rate
of $300.00.

8. Notwithstanding any hourly rate quoted in this application, compensation will be determined by

the court in accordance with l l U.S.C. §328 and §330.

Case 3:18-bl<-O4136-P|\/|G Doc 12 Filed 02/06/19 Page 2 of 4

WI-IEREFORE, ALEXANDER G. SMlTI-l prays that he be authorized to employ Jerrett l\/l.

McConnell to represent him in these proceedings

2 \H’n
DATED this day of February, 2019.

 

ALEXAQ" . MlTi-i,

§§
Atlorney fo Trus c
Eleetronie Copy furnished to: 2601 Universl y lvd. West

.lacksonville, F1322l?
Assistant U.S. Truslee (904) ?33-3 822

Michael R. Cleaveland. Esquire

Case 3:18-bl<-O4136-P|\/|G Doc 12 Filed 02/06/19 Page 3 of 4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
In re: Case No.: 3:18-bk-04l36-PMG
CHRISTOPHER JOHN LADLEY,
Debtor.
/

 

DECLARATION OF PROPOSED ATTORNEY
JERRETT M. McCONNELL

I, Jerrett M. McConnell, hereby declare:

l. I am an attorney admitted to practice in the State of Florida and the United States
Bankruptcy Court for the Middle District of Florida.

2. I am an attorney with the law firm of McConnell Law Group, P.A. (the "Firm").

3. I maintain an office at 6100 Greenland Rd., Unit 603, Jacksonville, FL 32258.

4. Neither I, nor to the best of my knowledge any member of the Firm, are a
creditor, equity security holder or insider of the debtor or have any connections with the debtor,
or the debtor’s respective attorneys and accountants, the United States Trustee, or any person
employed in the office of the United States Trustee.

5. Based on the foregoing, I believe that neither I nor any member of my Firm hold
nor represent an interest adverse to this Estate, and I am a disinterested person within the
meaning ofll U.S.C. § 101(14).

6. My current regular hourly rate for trustee representation is $300.00, although the

fee request may vary from that rate based on the factors discussed in Johnson v. Georgia

Highway Express. 488 F.2d 714 (5'h Cir. 1974) and periodic rate adjustments

 

 

Case 3:18-bl<-O4136-P|\/|G Doc 12 Filed 02/06/19 Page 4 of 4

7. I agree to represent the estate as its attomey, and fully understand that my
employment by the estate is subject to the approval of the Bankruptcy Court, that all funds
recovered by me on behalf of the estate are property of the estate and shall be forwarded without
delay to the trustee of the estate, and that any compensation which I may seek for services
rendered on behalf of the estate shall be subject to the review and approval of the Court.

1 hereby declare under penalty of perjury that the foregoing is true and correct.

DA'I`ED: February 4, 2019.

Respectfully submitted,

McCONNELL LAW GROUP, P.A.

/->>K¢\_A

JE Ti" .MccoNNELL
Florida # 44960
6100 Gree R¢, Unit 603

Jacksonville, FL 32258
Phone (904) 570-9180
jmcconnell@mcconnelllawgroup.com

 

